Citation Nr: 0324312	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  02-05 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bipolar disorder with associated panic disorder and 
agoraphobia.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1992 to May 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In that rating decision, the RO granted service 
connection for bipolar disorder with associated panic 
disorder and agoraphobia and assigned an initial 10 percent 
rating.  

In connection with his current appeal, the veteran requested 
and was scheduled for a videoconference hearing before a 
Veterans Law Judge.  Although he was notified of the time and 
date of the hearing by mail, he failed to appear and neither 
furnished an explanation for his failure to appear nor 
requested a postponement or another hearing.  When a veteran 
fails to appear for a scheduled hearing and has not requested 
a postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  38 C.F.R. § 
20.702(d) (2002).


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has an obligation to obtain relevant records that are held or 
maintained by a governmental entity.  38 U.S.C.A. § 5103A(c) 
(West 2002).  The VCAA further provides that VA must continue 
its efforts to obtain such records until they are obtained, 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b) (West 2002).  

In his May 2002 substantive appeal, the veteran argued that 
the RO had failed to consider all the relevant evidence in 
his case, including treatment records from Barksdale Air 
Force Base.  He indicated that he was receiving monthly 
treatment there for his service-connected psychiatric 
disability.  A review of the record indicates that no attempt 
to obtain these records was made.  Thus, a remand is 
necessary.

Accordingly, this matter is remanded for the following:

1.  The RO should contact the Medical 
Center at Barksdale Air Force Base and 
request copies of complete clinical 
records pertaining to the veteran for the 
period from May 2001 to the present.

2.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, including a VA psychiatric 
examination if indicated, the RO should 
review the veteran's appeal.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



